Citation Nr: 1208505	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 8, 1997 for the grant of service connection for depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for depressive disorder effective January 8, 1997.


FINDINGS OF FACT

1.  On October 30, 1995, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).

2.  The claim for service connection for PTSD was denied by an April 1996 rating decision; the Veteran submitted new and material evidence within the first year after the rating and the RO again denied the claim in July 1997.

3.  The Veteran disagreed with the July 1997 rating decision, perfected an appeal, and service connection for depressive disorder (stemming from the claim for service connection for PTSD) was granted in July 2004.  


CONCLUSION OF LAW

The criteria for an effective date of October 30, 1995 for the award of service connection for depressive disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).

The Veteran filed an original claim for service connection for PTSD on October 30, 1995.  It is noted that in this case it was later shown that the Veteran had depressive disorder rather than PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Thus, the October 1995 claim is considered one for service connection for an acquired psychiatric disorder.  

The claim was denied in April 1996.  Within the first year after notification of this decision, the Veteran submitted copies of his service treatment records, a service personnel record, and statements addressing stressors he experienced during service and the history of his mental health symptoms.  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  The evidence described above is considered new and material as some of it was not previously submitted to agency decision-makers and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  Specifically, the claim was denied in April 1996 as service treatment records did not show PTSD and the Veteran had not reported any stressors.  The evidence described above includes information about stressors and the Veteran's complaints of continuing, observable symptomatology associated with a psychiatric disorder.  

A July 1997 rating decision found that new and material evidence had not been received sufficient to reopen a previously denied claim for entitlement to service connection for PTSD.  As pointed out by the Board in March 2000, this rating decision erroneously characterized the issue as a claim to reopen.  As new and material evidence had been submitted during the appeal period the claim continued as an original claim.  The Veteran disagreed with the July 1997 rating decision and perfected an appeal.  In July 2004, the VA Appeals Management Center issued a rating decision granting service connection for depressive disorder, effective January 8, 1997.  The Veteran disagreed with the effective date assigned and perfected this appeal.  He argues that he should receive an effective date in October 1995 based on his original claim.

As new and material evidence was submitted during the appeal period after the April 1996 decision the proper date of claim in this case is October 30, 1995.  After examination in April 2004, a VA clinical psychologist diagnosed the Veteran with anxiety disorder, not otherwise specified, with depression and opined that it was as likely as not that the Veteran's anxiety and psychological difficulties documented in service continued to this day.  Thus, the evidence indicates that entitlement arose prior to the Veteran's claim for benefits.  

In summary, in this case the date of claim is October 30, 1995 and entitlement arose prior to that date.  As such, the proper effective date for the grant of service connection for depressive disorder is the later date - October 30, 1995.  See 38 C.F.R. § 3.400.

This represents a full grant as to the benefits sought on appeal as this is the effective date requested by the Veteran.  It is noted that this is also the date the Veteran filed his first claim for VA disability benefits.  


ORDER

Subject to the provisions governing the award of monetary benefits, an effective date of October 30, 1995 for the award of service connection for depressive disorder is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


